Citation Nr: 1627088	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-10 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lateral ligamentous instability of the left ankle ("left ankle disability"), for the purposes of accrued benefits.

2.  Entitlement to service connection for bilateral hearing loss, for the purposes of accrued benefits.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a left ankle disability, for the purposes of accrued benefits.

4.  Entitlement to service connection for a left hip disability, to include as secondary to a left ankle disability, for the purposes of accrued benefits.  

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to November 1965.  During the pendency of this appeal, the Veteran died in June 2014.  The appellant, the Veteran's widow, filed to substitute for him in July 2014.

This appeal is before the Board of Veterans' Appeals (Board) from November 2008, April 2009, February 2010, March 2011, and November 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In his various substantive appeals related to each issue, the Veteran requested a hearing before the Board.  Because the Veteran died before a hearing was scheduled, an April 2016 letter of clarification was sent to the appellant to ask if she desired to appear at a hearing before the Board.  No response was received, and the Board considers this a waiver of the right to hearing.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ankle disability was not productive of ankylosis, an astragalectomy, malunion of the os calcus or astralagus, or the functional equivalent thereof.

2.  The Veteran's bilateral hearing loss was related to service.

3.  The Veteran's left knee disability was not related to his left ankle disability, or to service.

4.  The Veteran's left hip disability was not related to his left ankle disability, or to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lateral ligamentous instability of the left ankle, for the purposes of accrued benefits, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for service connection for bilateral hearing loss, for the purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for a left knee disability, to include as secondary to a left ankle disability, for the purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for a left hip disability, to include as secondary to a left ankle disability, for the purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated September 2008, February 2009, December 2009, and May 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided VA examinations of his ankle in September 2008, January 2010, and April 2014, of his knee in January 2010, and of his hip in January 2011.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the appellant's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  



With respect to the claim of entitlement to service connection for bilateral hearing loss, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Left Ankle

The appellant claims an evaluation in excess of 20 percent for the Veteran's left ankle disability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's left ankle disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  His 20 percent evaluation, warranted for marked limited motion, is the maximum schedular rating under this code.  

Alternative and additional Diagnostic Codes for the ankle are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 20 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees is rated at 20 percent; ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees is rated at 30 percent; and ankylosis in plantar flexion at more than 40 degrees, in dorsiflection at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint is rated at 10 percent for ankylosis in good weight-bearing position and at 20 percent for ankylosis in poor weight-bearing position.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5273, malunion of the os calcis or astralagus is rated at 10 percent for moderate deformity and 20 percent for marked deformity.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5274, astragalectomy is rated at 20 percent.

VA treatment records reflect that in June 2008 the Veteran reported increased ankle pain.  His physician noted an antalgic gait with a single point cane and brace.  The Veteran had a limp without the brace.  There was minimal edema on the dorsum and moderate tenderness to palpation on the medial and lateral malleolar area.  Dorsiflexion was limited due to pain; plantar flexion was full.  Sensation was normal and reflexes were hypoactive.  X-rays showed osteoarthritis.  He was diagnosed with posttraumatic degenerative joint disease, rule out ligament tear or soft tissue injury.  

The Veteran underwent a VA examination in September 2008.  He reported constant burning pain and swelling, stating that his ankle was extremely tender to touch.  Walking or stepping wrong exacerbated his pain.  He stated that he easily falls.  He reported use of a cane to take the weight off of his ankle and a brace to decrease weakness.  On examination, the Veteran was unable to rise on his heels or toes on his left side, shifting all of his weight to his right.  There was mild swelling and warmth.  Motion was extremely guarded.  Dorsiflexion was 0 to 10 degrees with moderate to severe limitation due to pain.  Plantar flexion was 0 to 25 degrees with moderate to severe limitation due to pain.  Repetition increased weakness, instability, and guarding, but did not further reduce range of motion.  There were no appreciated varus or valgus angulation deformities of the os calculus.  MRI suggested mild tenosynovitis.  The examiner diagnosed limited motion, chronic tendinosis, chronic ankle strain, and posttraumatic osteoarthritis.  

VA treatment records include a July 2009 MRI which showed post-surgical changes within the soft tissues overlying the lateral malleolus extending over the dorsum of the foot, a possible tear of the anterior tibia-fibula ligament, and a focus of increased signal which possibly represented a small osteochondral defect.

The Veteran underwent another VA examination in January 2010.  He reported severe daily pain and swelling.  He reported symptoms of weakness, incoordination, stiffness, decreased speed, but no dislocation, subluxation, or locking.  He reported severe weekly flare-ups lasting hours, which prevented him from standing and walking at times.  He reported constant use of a cane.  Gait was antalgic with poor propulsion with no other evidence of abnormal weight bearing.  The examiner found evidence of crepitus, tenderness, abnormal motion, guarding of movement, and hypertrophy of the talofibular ligament.  There was no instability or angulation.  There was objective evidence of pain with active motion, with range of dorsiflexion from 0 to 16 degrees and plantar flexion from 0 to 39 degrees.  Repetition caused additional pain and further limited motion by one degree.  There was no ankylosis.

VA treatment records include a September 2010 podiatry consultation diagnosing chronic pain in the left foot and ankle, showing neurological status intact with no evidence of tarsal tunnel syndrome.  

The Veteran underwent a VA examination related to his TDIU claim in September 2011.  The examiner found left ankle joint tenderness, trace swelling, and evidence of instability.  Dorsiflexion was 0 to 12 degrees and plantar flexion was 0 to 25 degrees.  There was no evidence of pain on active motion, but there was evidence of increased pain on motion after repetitions.  There were no other additional limitations on repetition.  X-rays showed plantar calcaneal spur, mild osteopenia, and mild degenerative changes.  He was diagnosed with a tibial-fibular ligament tear and an anterior talo-fibular ligament sprain. 

VA treatment records reflect that in June 2012 the Veteran reported increased pain and was diagnosed with arthralgia.

The Veteran underwent another VA examination in April 2014.  He reported flare-ups and the need to wear a rigid brace.  The examiner diagnosed a calcaneal spur and osteoarthritis.  Dorsiflexion was to 10 degrees with pain throughout and plantar flexion was to 10 degrees with pain throughout.  Repetition caused additional pain on motion and further limited the range, though the examiner confusingly wrote that after repetition dorsiflexion was limited to 10 degrees and plantar flexion was limited to 15 degrees.  There was evidence of localized tenderness or pain on palpation.  Muscle strength was normal and there was no instability or ankylosis.  X-rays showed arthritis and post-surgical changes.  The examiner noted that the ankle caused a functional impact of an inability to stand or walk for long periods of time.  The examiner stated that flare-ups cause the Veteran to lose an additional 5 degrees of plantar flexion. 

The Board finds that an evaluation in excess of 20 percent was not warranted for the Veteran's left ankle disability.  His 20 percent evaluation is the maximum available based on limited motion.  Alternative or additional ratings were available for ankylosis, a prior astragalectomy, malunion of the os calcus or astralagus, or the functional equivalent thereof.  The Board finds no evidence of such manifestations in the record.  The Veteran's consistent reporting of pain leading to difficulty standing and walking is consistent with his 20 percent rating for marked limited motion.  Furthermore, though the Veteran was required to use a brace and a cane, there is no indication that his flare-ups led to any symptoms beyond those consistent with marked limited motion.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 20 percent was not warranted for the Veteran's left ankle disability.  

The Board has considered whether an extraschedular evaluation was warranted for the Veteran's left ankle.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 


Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, tenderness, swelling, weakness, incoordination, stiffness, limited motion, painful motion, and decreased speed, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The appellant has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that the Veteran's left ankle was more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.

For certain chronic diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss

The appellant claims service connection for the Veteran's hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Before proceeding, the Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI). For these readings, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.

Service treatment records do not reflect complaints of or treatment for hearing loss.  In his June 1964 induction examination, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (-5)
0 (-10)
0 (-10)
5 (-5)
30 (25)
LEFT
10 (-5)
5 (-5)
0 (-10)
0 (-10)
0 (-5)

The Board notes that the handwriting for 4000 hertz in the right ear is of questionable legibility.  No hearing loss disability was noted at induction.  At his November 1965 separation examination, audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (15)
20 (10)
20 (10)
No record
55 (50)
LEFT
15 (10)
20 (10)
15 (5)
No record
25 (20)

No hearing loss disability was noted in the examination report.

VA treatment records indicate that in December 2008 the Veteran reported difficulty hearing and understanding conversation, gradually increasing since 1964.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
60
80
LEFT
15
25
65
75
90

Speech discrimination scores were 88 percent in the right ear and 80 percent in the left ear.  He was diagnosed with asymmetrical sensorineural hearing loss of combined types.

In his January 2009 claim, the Veteran reported that he was exposed to unprotected weapon noise in basic training and that his military occupation specialty was heavy weapon airborne.  

The Veteran underwent a VA examination in March 2009.  He reported hearing loss that made it difficult to communicate.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
75
100
LEFT
5
15
45
65
80

Speech discrimination scores were 88 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed sensorineural hearing loss, normal to profound in the right ear and normal to severe in the left ear.  The examiner opined that hearing loss was less likely than not related to military service.  In the left ear, this opinion was based on the rationale that the Veteran's hearing was within normal limits upon separation from service.  In the right ear, this opinion was based on the rationale that hearing loss pre-existed service and had not worsened.

In his April 2011 substantive appeal, the Veteran reported that in service he fired rifles without hearing protection.  He said he tried to cover his ears, but his drill sergeant slapped his arms down.

The Veteran underwent another VA examination in April 2014.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
75
90
105
LEFT
25
70
75
85
80

Speech discrimination scores were 70 percent in the right ear and 78 percent in the left ear.  He was diagnosed with sensorineural hearing loss.  The examiner noted that the Veteran's hearing would be limited in communication ability even with hearing aids due to the severity of his hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not a result of his service.  This opinion was based on the rationale that moderate hearing loss in the right ear pre-dated service, and no significant change was noted between the Veteran's induction and separation examinations.

The Board finds that the evidence is at least in equipoise as to whether bilateral hearing loss is related to service.  As to the right ear, despite the opinions of the VA examiners, the Board finds that the presumption of soundness applies because no disability was noted at the June 1964 induction examination.  Furthermore, as discussed above, the handwriting in the induction examination report is not clear as to the reading underlying a pre-existing hearing disability, 4000 hertz.  In any event, because no hearing loss disability was noted, the Veteran must be taken in sound condition.  And for the reasons discussed above concerning the inconclusive nature of the evidence available prior to and during service, the VA medical evidence describing pre-existing hearing loss does not rise to the level of clear and unmistakable evidence necessary to rebut the presumption of soundness.  Moreover, as to both ears, the Board finds the VA examiners' opinions inadequate as they fail to explain how shifts of up to 20 decibels from induction to separation can be considered insignificant.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether bilateral hearing loss is related to service, and service connection is granted.


Left Knee

The appellant claims service connection for a left knee disability secondary to the Veteran's left ankle disability.

Service treatment records do not reflect any symptoms of or treatment for a knee disability.  The Veteran did not claim a knee disability directly related to service.

In his September 2009 claim, the Veteran stated that he injured his left knee secondary to his left ankle.  Specifically, he stated that he bent over to pick something up and his braced ankle did not give, twisting his knee.  He stated that he was treated for this injury in September 2009.

VA treatment records indicate that in September 2009 the Veteran reported knee pain.  He reported pain in the medial aspect of the left knee with no known injury, but he stated that he was on his feet for 7 hours at work the prior day.  X-rays were negative.  Records noted the Veteran's prior diagnosis of gouty arthritis.

The Veteran underwent a VA examination in January 2010.  He reported pain in his left knee due to a fall he suffered in April 2009 when his ankle gave way.  He reported symptoms of pain, stiffness, tenderness, incoordination, and decreased speed, but no giving way, instability, weakness, or locking.  He reported weekly severe flare-ups lasting hours.  The examiner found evidence of tenderness, abnormal motion, guarding of movement, abnormal tracking, and grinding, but no instability or meniscus abnormality.  There was no objective evidence of pain with active motion.  X-rays indicated no abnormality of the knee.  The examiner found no knee disability to diagnose.  The examiner opined that it was less likely than not that any prior gouty arthritis diagnosis was related to the Veteran's ankle disability, because the examiner could see no relationship between the two.

VA treatment records include a February 2010 MRI of the knee, showing a complex horizontal tear involving the body and posterior horn of the medial meniscus, degenerative changes of the femorotibial joint space, and grade 2 chondromalacia changes of the patella.  In May 2010, the Veteran reported that he fell on his knee when his knee gave way.  He was diagnosed with post-fall left knee pain.  From October 2010 through January 2011, the Veteran was seen several times in order to obtain appropriate canes and braces for his knee and ankle disabilities.

The Veteran underwent a VA examination in April 2014.  He reported that he fell on his knee while boating in April 2011.  The examiner diagnosed a left knee sprain.  No etiology opinion was provided.

The Board finds that the evidence weighs against a finding that the Veteran's knee disability was related to his ankle disability or to service.  Specifically, the Board does not find credible the Veteran's inconsistent reports of the source of his knee disability.  VA treatment records from September 2009 indicate that the Veteran knew of no injury related to his knee pain.  In his September 2009 claim, he stated that he bent over to pick something up and twisted his knee.  At his January 2010 VA examination, the Veteran reported that the April 2009 fall in which he injured his shoulder was also the source of his knee injury, though medical records do not reflect any contemporary knee treatment.  The Board finds that the Veteran's statements are not credible due to these inconsistencies.  Absent these statements, there is no evidence that the Veteran's knee disability was related to his ankle disability, and the VA examiner was able to see no relationship between the two disabilities.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's knee disability was related to his ankle disability or to service, and service connection must therefore be denied.





Left Hip

The appellant claims service connection for a left hip disability secondary to the Veteran's left ankle disability.

Service treatment records do not reflect any symptoms of or treatment for a hip disability.  The Veteran did not claim a hip disability directly related to service.

In his April 2010 claim, the Veteran claimed a left hip disability secondary to his left ankle disability.  In a June 2010 statement, he clarified that his awkward gait caused by his left ankle has caused his hip to fail.

VA treatment records reflect that in May 2010 the Veteran reported hip pain after suffering a fall when his knee gave way.  An x-ray report showed a mild degenerative change in the left hip.  He was given medication for his hip pain.    

The Veteran underwent a VA examination in January 2011.  He reported that his problem began four months prior, when walking with his cane when his ankle gave out and he caught himself to prevent a fall, resulting in hip pain.  He reported pain, weakness, incoordination, and decreased speed.  The examiner found guarding of movement and objective evidence of painful motion.  Left flexion was 0 to 100 degrees, left extension was 0 to 20 degrees, and left abduction was 0 to 30 degrees.  He was unable to cross left leg over right or rotate his toes out more than 15 degrees.  There was additional pain on repetition but no additional limitation of range.  There was no ankylosis.  The examiner noted that May 2010 x-rays showed mild degenerative changes in the left hip.  The examiner diagnosed mild degenerative change in the left hip with limited range of motion and pain.  The examiner opined that it was at least as likely as not that the Veteran's left hip pain was caused by his diagnosis of arthritis in May 2010 and not a September 2010 fall for which there was no clinical evidence or treatment.  The examiner noted that the Veteran's left knee disability could also be a factor.

The Veteran underwent another VA examination in April 2014.  He reported hip pain which began when he fell in April 2010.  X-rays were normal.  The examiner diagnosed a hip strain.  No etiology opinion was provided.

The Board finds that the evidence weighs against a finding that the Veteran's hip disability was related to his ankle disability or to service.  As with his knee disability, the Board notes that the Veteran has alternately stated both that his hip disability is due to his ankle disability because of a fall or from his gait.  The Board likewise finds these statements to lack credibility, for the reasons discussed above.  Furthermore, the VA examiner noted that the evidence of the Veteran's hip arthritis predated the date of his reported fall.  The Board recognizes that the VA examiner did not opine as to whether the Veteran's ankle could have caused a hip condition through his gait, and instead noted the possibility that it was related to his knee disability.  The Board finds, however, that the examiner provided the opinion appropriate for the Veteran's reports as given at the examination.  If the Veteran, at the examination had insisted that his hip disability is service-connected due to a fall, the onus is not on the examiner to speculate on the possible effect of the Veteran's gait on his hip.  The examiner cannot expound on a theory he was not reasonably on notice to address. For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's hip disability was related to his ankle disability or to service, and service connection must therefore be denied.






							[CONTINUED ON NEXT PAGE]
ORDER

An evaluation in excess of 20 percent for lateral ligamentous instability of the left ankle, for the purposes of accrued benefits, is denied.

Service connection for bilateral hearing loss, for the purposes of accrued benefits, is granted.

Service connection for a left knee disability, to include as secondary to a left ankle disability, is denied.

Service connection for a left hip disability, to include as secondary to a left ankle disability, is denied.



REMAND

The appellant claims a TDIU for the Veteran prior to his death.  She contends that his service-connected disabilities, when considered in combination, rendered him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Because the Veteran's combined rating depends upon the rating to be assigned by the RO for hearing loss, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the granted hearing loss claim.  It must therefore be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision above to award service connection for bilateral hearing loss.   

2.  Conduct any additional development deemed necessary to determine the impact of the Veteran's disabilities on his employability.

3.  After completing the above, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the appellant and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


